t c summary opinion united_states tax_court harold t and francesca redman petitioners v commissioner of internal revenue respondent docket no 5523-01s filed date harold t and francesca redman pro sese john m tkacik jr for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority - - respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax the sole issue for decision is whether certain payments received by harold redman petitioner are in the nature of workers’ compensation payments which are excludable from petitioners’ gross_income under sec_104 some of the facts have been stipulated and are so found the exhibits received into evidence are incorporated herein by reference at the time the petition in this case was filed petitioners resided in medina ohio background in petitioner was employed as a firefighter by the city of cleveland he is a member of cleveland firefighters local union petitioner was injured on date while fighting a house-fire as a result of petitioner’s injuries he was placed on on duty injury status odis for a total of days while on odis petitioner was paid dollar_figure the payments were made pursuant to a provision in the collective bargaining agreement cba which was agreed upon by the union and the city of cleveland and approved by the city on date in ordinance no petitioner deducted dollar_figure from his income on his form_1040 u s individual_income_tax_return the amount petitioner deducted was the identical amount which appeared on a letter ‘this amount is rounded to the nearest dollar petitioner received from the city of cleveland stating the amount he received while on odis petitioner’s w-2 wage and tax statement did not indicate the amount received while on odis nor did it identify any amount that was exempt from taxation discussion respondent contends that petitioners may not exclude from gross_income amounts petitioner received while on odis because the payments made to him were not made pursuant to a legislative act in the nature of a workers’ compensation act respondent’s position is that the cba entered into between the city of cleveland and the union was a contract and that the ordinance approving the cba was merely an act by the city council to validate its agreement with the union respondent also contends that the cba provides for only the continuation of benefits such as vacation time while on odis and that it allows the city to assign an injured firefighter to less physically demanding jobs such as desk duty petitioner argues that because the cba was approved by city ordinance it qualifies as a statute in the nature of a workers’ compensation act he also argues that the continuation of salary and benefits is in the nature of a workers’ compensation statute gross_income includes all income from whatever source derived unless excludable by a specific provision of the internal_revenue_code sec_61 one exclusion from gross - - income can be found at sec_104 for amounts received under workmen’s compensation acts as compensation_for personal injuries or sickness sec_1_104-1 income_tax regs interprets sec_104 to exempt amounts received under a workmen’s compensation act or under a statute in the nature of a workmen’s compensation act which provides compensation to employees for personal injuries or sickness incurred in the course of employment this exclusion has been strictly construed to conform with the general_rule that all income is taxable unless it is specifically excluded see 43_f3d_1446 fed cir where administrative rules or regulations have the force and effect of law they will be found to be the equivalent of a statute for purposes of sec_1_104-1 income_tax regs 71_tc_560 as explained in 760_f2d_466 2d cir affg t c memo a regulation like a statute is a rule_of general applicability promulgated by a public agency to govern conduct within the agency’s jurisdiction a labor contract unlike a statute is an agreement between union and employer modifiable at any time that a labor contract involved a public employer is irrelevant to the legislative purposes behind the workmen’s compensation exclusion and does not convert the contract into a statute where the language of a collective bargaining agreement is by legislative act incorporated by reference into a municipal code and by this measure is enacted into law it meets the statutory and regulatory requirements described above cf 90_tc_1145 mere approval by a city council of a collective bargaining agreement negotiated by a city and a union does not without explicit incorporation into the city’s code meet the requirements described above see rutter v commissioner supra pincite brooks v commissioner tcmemo_1997_568 at trial petitioner argued that revrul_81_47 1981_1_cb_55 stands for the proposition that any payment made to a disabled police officer is excludable from gross_income under sec_104 petitioner overstates the breadth of the revenue_ruling the revenue_ruling involved a police officer injured in the line of duty state statute provided that all collective bargaining agreements entered into by the county had to be approved by legislative acts of the county council and incorporated by reference into the county code adoption by the council had the effect of enacting provisions of the collective bargaining agreement into law the ruling found that the county generally revenue rulings are not regarded as precedent in this court in the appropriate circumstances however revenue rulings may be treated as concessions by respondent see cascade designs inc v commissioner tcmemo_2000_58 and citations therein because petitioner cites a revenue_ruling that is distinguishable from the facts in this case the necessary circumstances to treat the revenue_ruling as a concession are not present -- - had adopted and incorporated the collective bargaining agreement into the county code in this case the cba was merely approved by city council and there is no evidence that it was incorporated by reference or otherwise into the city code revrul_81_47 does not support petitioner’s position petitioner also relied on dyer v commissioner supra in dyer a new york city high school teacher was injured in the course of her employment new york city public school teachers were not covered by any regular workers’ compensation act new york statutes however vested the city with the authority and duty to provide teachers injured in the line of duty with full pay and no deduction from their sick leave during any absences resulting from on the job injuries pursuant to this authority the board_of education issued regulations which provided for such benefits because new york statutes vested the board_of education with this authority the regulations it issued had the force and effect of law id pincite dyer is distinguishable from the facts in this case in dyer there was no collective bargaining agreement approved by a city ordinance this court is unable to find and petitioner was not able to cite any ohio statute or regulation analogous to that in dyer petitioner cited statutory provisions and as part of his testimony read to the court cleveland administrative rule - this court however finds that petitioner’s citations are to provisions that are not in the nature of a workers’ compensation act and they do not support his position that the cba had the force and effect of law sec_1_104-1 income_tax regs furthermore while petitioner’s citations refer to other possible sources of injury payments they do not change the fact that the payments herein were made pursuant to the cba not a legislative act the agreement between the city and the union was not incorporated by reference into legislation it was merely approved by the city ordinance thus the cba stands by itself as a contract between the city and the union the agreement does not have the force and effect of law and is modifiable at any time see rutter v commissioner supra pincite labor contract does not qualify as a statute within the meaning of sec_1 b income_tax regs covert v commissioner tcmemo_1990_ the finding that the cba does not qualify as a statute within the meaning of sec_1_104-1 income_tax regs is determinative of the outcome in this case as a result it is not necessary for us to decide whether the relevant provisions of the cba are in the nature of a workers’ compensation act we hold that petitioner did not receive disability payments under a workers’ compensation act or a statute in the nature of a --- - workers’ compensation act thus petitioner’s on-duty injury payments must be included in gross_income reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
